ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 2 are allowed in light of the Applicant's response filed on February 22, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claim to incorporate detailed subject matter of a wireless vision equipment for weapons. 
The closest prior arts Lyden (WO 02/46822 Al), Hanson et al. (US 4,884,137 A), and Raviv et al. (US 2009/0174946 A1) do not disclose the claimed element, “the beam splitter mirror multiplies an incoming image to form two conjugate images each equivalent to the other and the viewing device is shaped so that a portion extends along a temple of the user and configured so that the receiver is integrated in the portion of the viewing device that extends along the temple of the user and a screen is integrated in the glasses”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While wireless vision equipment for weapons was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2489